DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 1, the claim limitation “…the power distribution box comprising….a power line adapter electrically connected to the power input, the power line adapter operable to connect to an external communication network, wherein the power line adapter is external to the housing…” is being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because according to Application’s Fig.1 and 7 embodiments, the power distribution box is 110a in Fig.1 and 7, the housing is 127 in Fig.1, and the power line adapter according to the claim is appeared to be 300 in Fig.7, which is external to the housing; thus, the claim limitation 
As best understood, the Examiner assumes the power distribution box doesn’t comprise the power line adapter, wherein the power line adapter is external to the power distribution box.
	Dependent claims 2-6 are also rejected at least the same reason as rejected independent claim 1 as stated above because the dependent claims 2-6 are depending on the rejected independent claim 1. 

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
5.	Claims 1-7 and 9-13 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ametsitsi et al. (2007/0198748) (“Ametsitsi”).
	Regarding claim 1 (as best understood), Ametsitsi discloses a power distribution box with network communication capabilities (one of PLC outlet hubs shown in Fig.1, 2 and 5, please refer to the whole reference for detailed), the power distribution box comprising: a housing (housing of the one of PLC outlet hub shown in Fig.5); a power input (AC power input of the one of PLC outlet hub from AC power line 112 in 
	Regarding claim 2, Ametsitsi discloses the communications module (at least 130, 134 and 142 in Fig.3) is operable to connect to the at least one of the external device (168, 172 and/or 182-186) and the second power distribution box (the another one of PLC outlet hubs) using only a network port (corresponding one of 134, 144, 148 and/or 130).
Regarding claim 3, Ametsitsi discloses the network port (134 in Fig.3) is an Ethernet port.
	Regarding claim 4, Ametsitsi discloses the communications module (142) is operable to connect to the at least one of the external device and the second power distribution box (the another one of PLC outlet hubs) using only an antenna (antenna of 142, please refer to 174 in Fig.2; ¶ 57 and 60).
Regarding claim 5, Ametsitsi discloses a wireless connection (174) between the communications module (142) and the at least one of the external device and the second power distribution box (the another one of PLC outlet hubs) is a WiFi data connection (144 in Fig.1; ¶ 57). 
Regarding claim 6, Ametsitsi discloses the power distribution box (one of PLC outlet hubs shown in Fig.2) and the second power distribution box (the another one of PLC outlet hubs in Fig.2) form a wireless mesh network for accessing the external communication network (network associated with 168, 172 and/or 182-186).
Regarding claim 7, Ametsitsi discloses a power distribution box with network communication capabilities (one of PLC outlet hubs shown in Fig.1, 2 and 5), the power distribution box comprising: a housing (housing of the one of PLC outlet hub shown in Fig.5); a power input (AC power input of the one of PLC outlet hub from AC power line 112 in Fig.2) operable to receive power from an external power source (power source connected to the AC power line 112 in Fig.2); an alternating current (AC) output receptacle (120 in Fig.3 and 5) electrically coupled to the power input; and a communications module (at least 130, 134 and/or 142 in Fig.3) at least partially located within the housing (Fig.3 shows the one of PLC outlet hub), the communications module operable to connect to an external communication network (external communication network including another one of PLC outlet hubs, 168, 172 and/or 182-186), the communications module including: a router (130 and/or communications processors of 142 in Fig.1 and 3) operable to communicatively connect to at least one of an external device (at least 172) and a second power distribution box (an another PLC outlet hub 100 in Fig.2), and an antenna (antenna of 142 in Fig.3) connected to the router and 
Regarding claim 9, Ametsitsi discloses the communications module (130, 134 and 142 in Fig.3) further includes a network port (134).
Regarding claim 10, Ametsitsi discloses the network port (134 in Fig.3) is an Ethernet port.
Regarding claim 11, Ametsitsi discloses the external communication network (external communication network including another one of PLC outlet hubs, 168, 172 and/or 182-186) is a cellular communication network (where 142 in Fig.2 in each of the PLC outlet hubs form a cellular communication network via connection of 174 in Fig.2).
Regarding claim 12, Ametsitsi discloses a wireless connection (wireless interface 142 in Fig.1) between the power distribution box (PLC outlet hub) and the external device (for example 172) is a WiFi data connection (144 in Fig.1; ¶ 57 and 60).
Regarding claim 13, Ametsitsi discloses the power distribution box (one of PLC outlet hubs) and the second power distribution box (another PLC outlet hub 100 in Fig.2) form a wireless mesh network for accessing the external communication network (each PLC outlet hubs 100 includes wireless interface 142, which form a wireless mesh network).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claim 8 is rejected under 35 U.S.C. 103(a) as being obvious over Ametsitsi et al. (2007/0198748) (“Ametsitsi”) in view of Contario et al. (8,674,823) (“Contario”) and Roussard (3,786,312).
Regarding claim 8, Ametsitsi is used to reject claim 7 above
Ametsitsi doesn’t disclose a daisy-chain output of the power distribution box, the daisy-chain output electrically coupled to the power input and electrically coupled via a daisy-chain cable to the second power distribution box.
	Contario discloses an example of a daisy-chain output of the power distribution box (output from 370a in Fig.24), the daisy-chain output electrically coupled to the power input (power input of 370a) and electrically coupled via a daisy-chain cable (cable between 370a and 370c) to the second power distribution box (370c).
Roussard also discloses a connection between power distribution boxes which includes a daisy-chain output of the power distribution box (output of 20 in Fig.3), the daisy-chain output electrically coupled to the power input (power input connected to 35) 
Therefore, at the time of invention, it would have been obvious to one of ordinary skill in the art to modify Ametsitsi with the teaching of Contario and Roussard to provide a daisy-chain output of the power distribution box, the daisy-chain output electrically coupled to the power input and electrically coupled via a daisy-chain cable to the second power distribution box. The suggestion/motivation would have been to use daisy-chain connection between the power distribution boxes to extend the area of the power distribution. 

9.	Claims 14-19 are rejected under 35 U.S.C. 103(a) as being obvious over Ametsitsi et al. (2007/0198748) (“Ametsitsi”) in view of Carl (WO 2007/010270).
	Regarding claim 14, Ametsitsi discloses a worksite power-receiving box with network communication capabilities (one of PLC outlet hubs shown in Fig.1, 2 and 5), the worksite power-receiving box comprising: a housing (housing of the one of PLC outlet hub shown in Fig.5); a power input (AC power input of the one of PLC outlet hub from AC power line 112 in Fig.2) operable to receive power from an external power source (power source connected to the AC power line 112 in Fig.2); at least one output receptacle (120 in Fig.3 and 5) configured to receive a cable (cable connected to receive power); and a communications module (at least 130, 134 and/or 142 in Fig.3) at least partially located within the housing, the communications module including a network port (134), the communications module operable to connect to an external communication network (114) through the network port (please refer to at least ¶ 60), 
Ametsitsi doesn’t explicitly disclose the housing is a water-tight housing. 
Carl discloses a water-tight housing is used for power distribution (please refer to Fig.1 and at least abstract). 
	Therefore, at the time of invention, it would have been obvious to one of ordinary skill in the art to modify Ametsitsi with the teaching of Carl to use a water-tight housing. The suggestion/motivation would have been to protect electrical component as taught by Carl.  
	Regarding claim 15, Ametsitsi in view of Carl is used to reject claim 14 above.
	Ametsitsi discloses the external communication network (114) is the Internet (185 in Fig.2 and/or other network including 164, 170 and 114 which are formed internet).
	Regarding claim 16, Ametsitsi in view of Carl is used to reject claims 14 and 15 above.
	Ametsitsi discloses the network port (134) is an Ethernet port.
Regarding claim 17, Ametsitsi in view of Carl is used to reject claims 14-16 above.
	Ametsitsi discloses a wireless communicative connection (wireless interface 142 in Fig.1) between the worksite power-receiving box (PLC outlet hub) and the external device (for example 172) is a WiFi data connection (144 in Fig.1; ¶ 57 and 60).
Regarding claim 18, Ametsitsi in view of Carl is used to reject claims 14-17 above.

Regarding claim 19, Ametsitsi is used to reject claim 14 above.
	Ametsitsi discloses the at least one external device is a smart phone (183 or 168). 
	
10.	Claim 20 is rejected under 35 U.S.C. 103(a) as being obvious over Ametsitsi et al. (2007/0198748) (“Ametsitsi”) in view of Carl (WO 2007/010270) and Roussard (3,786,312).
Regarding claim 20, Ametsitsi is used to reject claim 14 above.
	Ametsitsi doesn’t disclose the at least one output receptacle includes a twist-to-lock/unlock mechanism for securing the cable to the worksite power-receiving box.
	Roussard discloses an example of the at least one output receptacle (for example 21 in Fig.1 or 2) includes a twist-to-lock/unlock mechanism (column 3, line 45-47) for securing the cable to the worksite power-receiving box (20).
Therefore, at the time of invention, it would have been obvious to one of ordinary skill in the art to modify Ametsitsi in view of Carl with the teaching of Roussard to provide the at least one output receptacle includes a twist-to-lock/unlock mechanism for securing the cable to the worksite power-receiving box. The suggestion/motivation would have been to use twist-lock outlet receptacle as a design choice as taught by Roussard. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert J. Pascal can be reached on (571)272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard Tan/Primary Examiner 2849